Citation Nr: 1129914	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-29 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee degenerative joint disease, to include a post-surgical repair scar, effective May 6, 2007.

2.  Entitlement to an initial compensable rating for a right elbow disability, effective May 6, 2007.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2003 to May 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

Effective May 6, 2007 (the date following his separation from active duty) the Veteran is in receipt of a total disability evaluation based on individual unemployability.

By a May 2010 rating action, the RO awarded service connection for traumatic brain injury (TBI) and granted a 70 percent evaluation, effective May 6, 2007, the day after the Veteran's discharge from service.  As the award of service connection for TBI encompasses the issue of service connection for a left forehead contusion (claimed as a head injury and previously denied as service connection for a right forehead contusion), the grant for TBI is considered a full grant with respect to the claim for a head injury. 

Additionally, in the May 2010 rating decision, the RO awarded service connection for left knee instability and granted a 10 percent evaluation, effective November 19, 2009, the date of a VA TBI examination in which the examiner included an October 2009 VA joints examiner's opinion finding left knee instability.  However, in December 2009, the October 2009 VA examiner wrote an addendum which found no left knee instability.  In VAOPGCPREC 23-97, the VA General Counsel concluded that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003-5010, 5257.  Nonetheless, the issue of entitlement to an increased evaluation for left knee degenerative joint disease remains before the Board on appeal.  


FINDINGS OF FACT

1.  Range of motion of the left knee was from 0 to at least 130 degrees on VA examination in June 2007 and October 2009.

2.  With resolution of the benefit of the doubt in the Veteran's favor, the evidence of record includes findings tantamount to functional loss due to pain on use of the left knee.

2.  A stable, non-tender post-surgical scar, measuring 11 inches long by 4 inches wide, was observed over the midline anterior left knee.

3.  Range of motion for the right elbow was from 0 to 145 degrees, with forearm supination from 0 to 85 degrees and forearm pronation from 0 to 80 degrees.

4.  The Veteran's pre-existing bilateral hearing loss was not aggravated by military noise exposure.

5.  The competent and probative medical of evidence of record does not demonstrate a current respiratory disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent for a left knee disability have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 5261, 5262 (2010).

2.  The criteria for an initial compensable rating for a right elbow disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205, 5206, 5207, 5208 (2010).

3.  Hearing loss was not incurred in or aggravated by active service, and incurrence of sensorineural hearing loss is not presumed.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

4.  A respiratory disability was not incurred or aggravated in active duty military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

The Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) provides that VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim and to assist the Veteran in obtaining evidence necessary to substantiate the claim. 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159(b), (c) (2010).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA has complied with its duty to notify the Veteran through notice letters sent in June 2007 and May 2008 which informed the Veteran of all required elements for service connection, how VA determines disability ratings, providing the rating criteria for left knee and right elbow disabilities, and how VA determines effective dates.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA medical records.  Additionally, the Veteran was afforded VA joints examinations in June 2007 and October 2009; a VA brain examination in November 2009, which discussed the left knee and right elbow disabilities; and a VA respiratory examination in June 2007.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

The Veteran contends that the service-connected disabilities are more severely disabling than is reflected by the currently assigned ratings.  The Board presently grants the Veteran's appeal for an increased disability rating for the left knee, and denies the claim with regard to the right elbow.  Massey v. Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (both for the proposition that VA is obligated to only apply the applicable rating schedule to disability rating claims).  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).

38 C.F.R. § 4.45 provides that factors of disability involving a joint reside in reductions of its normal excursion of movements in different planes of motion and therefore, inquiry will be directed to such considerations as weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; and incoordination (impaired ability to execute skilled movements smoothly).  38 C.F.R. § 4.45 (2010).

The Court has held that when a Diagnostic Code provides for compensation based upon limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and that examinations upon which the rating decisions are based must adequately portray the extent of functional loss due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5003 states that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 532 (1993).
Left Knee

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2010).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

Diagnostic Code 5261, limitation of extension of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2010) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear, provides a 10 percent rating if the area or areas are 144 square inches, or 929 square centimeters, or greater.  Note (1) accompanying the Diagnostic Code describes a "superficial" scar as one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).

Under Diagnostic Code 7804, one or two unstable or painful scars warrant a 10 percent rating.  Note (1) accompanying the Diagnostic Code describes an "unstable" scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (3) indicates that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this Diagnostic Code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).

Service treatment records indicate the Veteran was diagnosed with a left lateral meniscus tear in May 2005.  A May 2005 MRI of the left lower extremity revealed a tear of the posterior horn of the lateral meniscus with large knee joint effusion, and a small Baker's cyst.  He underwent a meniscal repair in June 2005, but experienced subsequent pain and effusion.  He underwent an arthroscopy and subsequent left lateral meniscal tear repair and harvest surgery, including patellar stabilization with the Fulkerson procedure, in April through May 2006.

The Veteran underwent a subsequent arthroscopy surgery to remove cartilage lesions from the femur and patella in June 2006.  In a June 2006 physician's discharge summary, the doctor noted the Veteran underwent physical therapy at Darnall Community Hospital at Fort Hood.  He regained nearly full range of motion and was able to bear weight on his knee without pain, without a brace.  He had minimal pain with minimal activities of daily living, but was unable to perform any vigorous activities due to guarding.  Examination of the left knee revealed healed scars, an active range of motion from 0 to 120 degrees, normal patella mobility, tenderness under the patella medially/laterally and lateral femoral condyle (LFC), no knee effusion, and stable ligaments.  An MRI revealed chondral lesions of the patella and LFC.  The physician's impression was left knee patella and LFC chondromalacia.

A December 2006 Medical Evaluation Board (MEB) examiner noted the left knee was tender to palpation in the medial and subpatellar regions.  There was no limitation of movement, but pain was elicited by flexion and extension.  There was crepitus to palpation with range of motion.  The Veteran limped while ambulating and was unable to perform heel walks.  Left lower extremity motor strength was 4 out of 5.  The examiner also noted a surgical scar on the left knee.

A December 2006 X-ray of the left knee revealed no significant abnormalities.  Joint space was intact and there were no significant bony or soft tissue abnormalities, with the exception of a possible small joint effusion.

A February 2007 MEB consultation noted that after the Veteran's June 2006 surgery, he reported improvement of his symptoms; however, he was unable to efficiently negotiate stairs or carry weights.  He reported some instability which interfered with his military occupation specialty duties as a truck driver.  

Examination of the left knee revealed range of motion from 0 to 130 degrees.  There were healed incisions.  He was stable to varus and valgus stress and anterior to posterior drawer.  He had minimal effusion and was stable to posterolateral stress with the knee at 90 and 30 degrees.  He had a normal McMurray's exam, but he had tenderness over his Fulkerson screw site and tenderness over the anterolateral arthroscopy portal.  He had some medial and lateral joint line tenderness as well.  He was neurovascularly intact distally.  X-rays revealed two screws with a healed osteotomy site without evidence of arthritis noted.  

The Veteran reported he could not sit for long periods of time; could not climb into a cab; could not "rig" cargo and equipment; was unable to kneel on his knees; could not lift more than five pounds nor shift gears; could not change tires, and could not perform vehicle inspections.  He reported constant, marked pain.  The diagnoses were left knee patellar and lateral femoral condyle chondromalacia.  

During a June 2007 VA joints examination, the Veteran reported constant, left knee joint pain, which he rated as 7 out of 10 in severity.  He described the pain as sharp, with associated intermittent swelling, heat and redness, instability or giving way, fatigability, and lack of endurance.  He indicated the left knee joint popped weakly, resulting in near falls, and there was a lot of crepitance and clicking with range of motion.  He had increased pain when walking and while descending and climbing stairs.  However, his walking was not limited, but he expressed that he needed to be careful on uneven surfaces, and he minimized carrying much weight so he would not strain his knee.  

He reported the pain was tolerable most of the time, but once per month he used a single narcotic pain reliever.  He used a cryogenic machine to ice his left knee almost daily.  He had flare-ups of increased left knee pain and swelling with repetitive activity such as stair climbing, and alleviation of discomfort with rest and ice.  He did not use assistive ambulation devices, such as crutches or braces, but reported ongoing episodes of instability with near dislocation or sublaxation occurring monthly.  He was independent with activities of daily living, but demonstrated impaired left knee function, limiting his ability to kneel, squat, climb ladders, and walk on uneven surfaces.

There was no inflammatory arthritis or constitutional symptoms, with the exception of occasional right leg discomfort that the Veteran attributed to right knee joint strain as a result of favoring the left knee with activity.  

Physical examination of the left knee revealed a flat, stable, nontender, anterior knee joint scar which measured 26 centimeters long vertically by 9 millimeters wide horizontally.  There was no adherence of the scar to underlying tissue.  There was no underlying loss of tissue, inflammation, edema, or keloid formation.  

The Veteran did not perform a squat with the left knee as a result of apprehension and complaints of instability, but he performed a normal squat with the right knee.  The left patella had nonspecific tenderness and was not ballotable, but there was marked crepitance and clicking of the left knee joint with active and passive left knee flexion and extension.  There was no weakness, apparent fatigue, or incoordination with repetitive flexion and extension of the knee.  Left knee joint range of motion was associated with pain with all motion.  There was reduced joint flexion at 0 to 130 degrees, and extension equaled 0 degrees, whereas the right knee had 0 to 140 degrees flexion and 0 degrees extension.  

Bilateral knee joint medial and lateral collateral ligaments were stable with no motion to varus and valgus stresses in 0 degrees and at 30 degrees of flexion.  Bilateral knee joint anterior and posterior cruciate ligaments were stable with no motion at 30 and 90 degrees of flexion.  Bilateral knee joint medial and lateral menisci were stable with negative McMurray's test.  Sensory examination was normal to the lower extremities bilaterally, and motor strength was 5 out of 5.  

Physical examination revealed a surgical scar with atrophy.  The examiner indicated there was ankylosis with a 10 degree reduction of flexion when compared to the right knee joint, and very significant crepitance and clicking with range of motion.  Left knee impairment resulted in pain, decreased range of motion, and limited ability to squat, kneel, climb ladders, and walk on uneven surfaces.

In a November 2007 VA primary care treatment note, the Veteran reported constant left knee pain.  On examination, he was hypersensitive to touch in the left lateral knee area.  There was no effusion in the left knee, but there was crepitus.

A December 2007 VA physical therapy consultation report included the Veteran's complaints of left knee pain.  He rated the pain as 8 out of 10 in severity over the past two years.  He ambulated independently without the use of an assistive device for 200 feet.  He had a moderate limp on the left lower extremity due to left knee pain.  Left knee range of motion was within normal limits with crepitus when going from flexion to extension.  There was no feeling, weakness, or pain in the left lateral knee.  



In an April 2008 statement, the Veteran indicated that his left knee surgical scar measured 14 inches in length, was painful, and resulted in limited motion of the knee.  He reported he had a plate in his left knee with screws holding the bones together.  He noted left knee pain, nerve damage, and limitation of motion.  He also reported his knee gave out on him and occasionally "locked up."


During a May 2008 VA rheumatology consultation, the Veteran complained of increased crepitus and pain in his left knee.  There was pain on palpation of the left knee, but no pain elucidated with meniscal or ligament maneuvers.  

A May 2008 VA pain management clinic report addendum included the Veteran's complaints of constant left knee pain, which he rated the as 8 out of 10 in severity.  The examiner noted the knee cracked audibly when it was bent.  The Veteran stated his pain was relieved through prayer and meditation, and it increased while walking or driving.  

In a June 2008 VA physical therapy note, the Veteran complained of left knee pain, which he rated as 7 out of 10 in severity at rest.  He said the pain increased to 8 out of 10 when he walked.  He could not stand for more than 15 to 30 minutes before he had to sit, and he reported pain and numbness down the lateral aspect of the left lower extremity for two years.  He was able to sit and stand independently, and he did not ambulate with an assistive device, but he walked with an antalgic gait and limped on the left lower extremity.  

During a March 2009 VA mental health note, the Veteran related that his left knee disability restricted his range of motion and caused chronic pain.  He stated, "The pain makes it impossible for me to return to my employment before I enlisted, as a commercial driver with a CDL [commercial driver's license] license (sic), since I am unable to get in and out of vehicles, or lift objects, without significant pain in my knee."


During an October 2009 VA joints examination, the Veteran related that he lived in a second floor apartment, which he accessed via stairs because there was no elevator.  He reported he was unable to participate in any recreational sports due to his left knee pain.  He acknowledged weakness, stiffness, swelling, instability or giving way, locking, fatigability, and lack of endurance with respect to his left knee.  Some pain was relieved with narcotic pain reliever and the use of a transcutaneous electrical nerve stimulation (TENS) unit.  He noted the pain flared up with movement and cold weather.  He rated his left knee pain as 7 out of 10 in severity at rest, and 8 out of 10 when he walked.  He could not stand for more than 15 to 30 minutes before having to sit.  He reported prolonged walking and changing positions precipitated his left knee pain, and he reported ongoing episodes of instability with near dislocation or sublaxation which occurred monthly.  He also reported numbness and pain down the lateral aspect of the left lower extremity.  

The Veteran related that he could not drive a truck as a result of his left knee pain and swelling.  He was unable to shift and climb in and out of the truck, and long periods of sitting caused stiffness and swelling.  He indicated it was very painful when he had to get out of his truck after sitting for one or two hour long distance drives.  

The Veteran acknowledged activities of daily living were affected by avoiding kneeling and squatting, inability to participate in recreational sports, and an inability to climb or descend stairs.  

The Veteran denied the use of crutches, a cane, and corrective shoes.  His physical therapist advised the use of a cane, but the Veteran refused it.  He denied a history of dislocation, recurrent sublaxation, or falling.  There was no evidence of inflammatory arthritis.

Physical examination revealed that the Veteran walked with a limp and antalgic gait.  There was palpable crepitus in the left knee and objective evidence of painful motion, edema, effusion, weakness, tenderness, abnormal movement, guarding of movement, and audible clicking noises with motion of the joint.  The knee joint was painful on motion, and range of motion or joint function was limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was a 10 degree limitation in range of motion due to pain after three repetitions.

There was a large scar located over the midline anterior left knee, which measured 11 inches long and 4 inches wide horizontally.  It was flat, non-tender, atrophic, stable, and was not deep.  The Veteran denied pain in the scar, and there was no adherence to the underlying tissue.  There was no inflammation, edema, or keloid formation.  There was no area of induration or inflexibility over the scar, and no limitation of motion of function caused by the scar.

The diagnosis was left knee degenerative joint disease subsequently developed after several surgical interventions due to a tear in the posterior horn.  The examiner noted instability and limited range of motion with pain, and moderate to severe functional impairment.

During a November 2009 VA TBI examination, the Veteran stated that he was no longer employed as a truck driver due to leg pain and service-connected PTSD and headaches associated with service-connected TBI.  Physical examination of the lower extremities revealed no muscle atrophy or loss of muscle tone.  There was no area of abnormal sensory function, and no gait abnormality, imbalance, tremor, fasciculations, incoordination, or spasticity were observed.  The examiner was unable to determine motor function in the left lower extremity because the Veteran was unable to cooperate due to knee pain.  The examiner included a copy of the October 2009 VA joints examination within his report.  

In December 2009, the RO deferred issuing a determination on the Veteran's left knee disability increased rating claim because it found the October 2009 VA examiner's diagnosis was inconsistent with the examination findings.  Specifically, the RO pointed out range of motion in the left knee was limited to flexion of 115 degrees due to pain an additional 10 degrees limitation of flexion after repetitive use.  Extension was to 0 degrees, which the RO noted was normal.  Additionally, the examiner found normal medial and lateral collateral ligaments, normal anterior and posterior cruciate ligaments, and no instability or ankylosis of the joint were noted.  However, in his final diagnosis, the examiner stated the Veteran had instability and limited range of motion with pain, and moderate to severe functional impairment, despite his earlier findings which consistently found no instability.

In a March 2010 VA joints examination addendum, the VA examiner clarified the final assessment and determined the Veteran had no left knee instability, but had limited range of motion due to pain.

Because there is also no medical evidence that involves ankylosis, dislocation of semilunar cartilage, or impairment of the tibia and fibula, a higher evaluation is not warranted for the left knee disability under another diagnostic code for disability of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262 (2010).  

In addition, the post-surgical, stable, scar over the midline anterior left knee measured 11 inches long and 4 inches wide, and it was not deep and did not adhere to underlying tissue.  Therefore, a separate evaluation for a scar is not warranted for the left knee.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  

In light of the above evidence involving range of motion, which does not show sufficient limitation of flexion or extension to warrant a compensable rating, a higher rating is not warranted for the left knee disability based on VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2004), which involves rating compensable limitation of flexion and extension of the leg as separate disabilities under Diagnostic Codes 5260 and 5261.  

Diagnostic Code 5003 states that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, as is the case here, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  In this case, the Veteran was awarded a 10 percent rating for degenerative joint disease of the knee, which was the maximum allowable rating because limitation of motion of the knee was noncompensable under the appropriate diagnostic codes, as discussed above.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010). An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

VA joint examinations in June 2007 and October 2009 did not reveal any additional functional impairment of the left knee due to weakness or other factors noted in DeLuca.    However, the record indicates that the Veteran has significant impairment in his ability to drive a truck because he could not sit for long periods of time, climb into the cab, rig cargo or equipment, lift more than five pounds, shift gears, change tires, and perform vehicle inspections.  See February 2007 MEB consultation and October 2009 VA joints examination.  The Veteran also experienced near falls when his knee joint popped and he had pain ascending and descending stairs.  His ability to kneel, squat, climb, and walk on uneven surfaces was also impaired.  See June 2007 and October 2009 VA joints examinations.

Lay testimony is competent to establish the presence of observable symptomatology.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995)(lay person competent to testify to pain and visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992)(lay person may provide eyewitness account of medical symptoms). The Veteran is competent to present evidence of persistent pain on use of the left knee.

It is the Board's fundamental responsibility to evaluate the probative value of all evidence. Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994). In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the veteran. Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").  
The Board's review of the evidence indicates that although the VA examination reports revealed a minimal limitation of range of motion, the same reports also indicate limitations due to pain.  The Veteran's reports as to both pain and limitation of function have been generally consistent throughout the appellate period.  Taken together with the Veteran's statements concerning physical limitations due to pain in his left knee, the Board finds that the evidence between favoring and denying an increased rating, on the basis of DeLuca to 20 percent is in approximate balance.

As noted above, when the weight of the evidence between that favoring the claim and that against the claim is in approximate balance, the law mandates that the benefit of the doubt be granted in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 4.3 (2008).  Accordingly, by extending the benefit of the doubt to the Veteran, an increased rating of 20 percent rating is granted.

Ordinarily, the Schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

The medical findings do not indicate that the Veteran's knee disability, alone, causes "marked" interference with employment.  In fact, motion of each knee was from 0 to at least 130 degrees on VA evaluations in June 2007 and October 2009.  However, the Veteran complained that his knee disability prevented him from continuing his employment as a truck driver due to various manifestations detailed above, and the October 2009 VA examiner found the Veteran had moderate to severe functional impairment.  The Board does not doubt the effects of the Veteran's left knee disability on his usual occupation as a truck driver; however, the preponderance of the evidence is against a finding that his service-connected left knee disability, alone, precludes the Veteran from obtaining and maintaining all forms of substantially gainful employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

Further, the Veteran was granted entitlement to individual employability in an October 2010 rating decision by the RO.  However, TDIU is granted where all of the Veteran's service connected disabilities are rated less than total, but, jointly prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2010).  Unlike TDIU, decisions regarding increased disability ratings and extraschedular consideration are made on the basis of the severity of each individual disability; here, the Board has determined that the left knee disability, alone, does not present an exceptional or unusual disability picture warranting referral for extraschedular consideration.


Right Elbow

Under Diagnostic Code 5205, ankylosis of the elbow for the major arm, a 40 percent rating is assigned for favorable ankylosis, at an angle between 90 and 70 degrees, a 50 percent rating is assigned for intermediate ankylosis, at an angle of more than 90 degrees, or between 70 and 50 degrees; and a 60 percent rating is assigned for unfavorable ankylosis, at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a, Diagnostic Code 5205 (2010).

Diagnostic Code 5206, limitation of flexion of the forearm, major arm, provides a noncompensable rating for flexion limited to 110 degrees, a 10 percent rating for flexion limited to 100 degrees, a 20 percent rating for flexion limited to 90 degrees, a 30 percent rating for flexion limited to 70 degrees, a 40 percent rating for flexion limited to 55 degrees, and a 50 percent rating for flexion limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010).

Under Diagnostic Code 5207, limitation of extension of the forearm, major arm, a 10 percent rating is assigned for extension limited to 45 and 60 degrees; a 20 percent rating is assigned for extension limited to 75 degrees; a 30 percent rating is assigned for extension limited to 90 degrees; a 40 percent rating is assigned for extension limited to 100 degrees; and a 50 percent rating is assigned for extension limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).

Diagnostic Code 5208, forearm flexion limited to 100 degrees and extension to 45 degrees, provides a 20 percent rating for the major arm.

In February and March 2007 service treatment records from the Darnall Army Community Hospital, the Veteran complained of right elbow pain.  He indicated that the pain lessened when he straightened his elbow and iced it, and it worsened when he picked items up and opened doors.  He noted his pain was 3 out of 10 at rest, and 5 out of 10 with movement.  Range of motion for the wrists and elbow was within normal limits.  The diagnosis was lateral epicondylitis (tennis elbow) of the right elbow.

During a June 2007 VA joints examination, the Veteran reported he was right upper extremity dominant.  He had constant and sharp right elbow pain which did not increase or decrease with activity.  He had occasional swelling to the affected area, but did not report weakness, stiffness, heat, redness, instability, giving way, locking, fatigability, or lack of endurance.  He indicated his symptoms were aggravated on repetitive use of the right elbow to lift, pull, or push objects, but rest alleviated the symptoms.  He did not use assistive devices, such as a forearm splint.  There was no inflammatory arthritis or constitutional symptoms.  He did not report any significant impairment, restrictions, or limitations as a result of his right elbow pain.

Examination revealed normal range of motion and function bilaterally for the upper extremities.  The right lateral elbow joint epicondyle was tender to palpation, but there was no deformity, edema, heat, fluid, or other abnormality of the joint.  Active and passive right elbow ranges of motion were normal and equal.  There was flexion from 0 to 145 degrees; forearm supination from 0 to 85 degrees; and forearm pronation from 0 to 80 degrees.  The joint was not painful on motion, and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after repetitive use or flare-ups.  Tinels of the right ulnar nerve at the elbow was negative, and right elbow motor function was 5 out of 5.  Sensory examination was normal to the upper extremities, bilaterally.

In the diagnosis section of the report, the examiner noted right elbow lateral epicondylitis which resulted in pain and tenderness, but no significant functional impairment, restrictions, or limitations.

In a May 2008 VA pain management consultation report addendum, the Veteran described constant right elbow pain that extended to his lower arm.  He rated the pain at 6 out of 10 in severity at the time of the evaluation, and stated that his pain was 6 out of 10 at best, but indicated that it reached 10 out of 10 at its worst.  He described the pain as radiating and twisting, and noted soreness.  The pain increased while driving or doing push-ups, but it was relieved by pressure when the arm was wrapped.

During an October 2009 VA joints examination, the Veteran reported he had constant right elbow pain, which he rated as 6 out of 10 in severity.  He acknowledged flare-ups of right elbow pain with movement and cold weather.  During flare-ups, the Veteran reported he had to cut back and had about 50 percent less movement.  The pain was alleviated by rest, narcotic pain medication, use of a TENS unit, ultrasound treatments, and physical therapy.  

Physical examination of the right elbow revealed tenderness to palpation over the lateral epicondyl, and Tinels of the right ulnar nerve at the elbow was negative.  Right elbow motor function was 5 out of 5.  The Veteran demonstrated forearm supination from 0 to 85 degrees, and forearm pronation from 0 to 80 degrees.  The joint was not painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

The diagnosis was right lateral epicondylitis with mild functional limitations with flare-ups.

In this case, there is also no medical evidence that involves ankylosis, either favorable, intermediate, or unfavorable, so a higher evaluation is not warranted for the right elbow disability under another diagnostic code for disability of the elbow.  38 C.F.R. § 4.71a, Diagnostic Code 5205 (2010).  

In light of the above evidence involving range of motion, active and passive right elbow range of motion were normal and equal during a June 2007 VA joints examination.  During the examination, the Veteran demonstrated flexion from 0 to 145 degrees.  He demonstrated forearm supination from 0 to 85 degrees; and forearm pronation from 0 to 80 degrees in both the June 2007 and October 2009 VA examinations.  Based on these findings, the Veteran does not warrant a compensable rating under the diagnostic codes pertaining to the elbow and forearm.  38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, 5208 (2010).

As previously noted, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements and 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  See DeLuca, 8 Vet. App. at 202.  VA joint examinations in June 2007 and October 2009 did not reveal any additional functional impairment of the right elbow due to weakness or other factors noted in DeLuca.  Consequently, a compensable rating is also not warranted for the right elbow based on the factors noted in DeLuca, 38 C.F.R. § 4.40, and 38 C.F.R. § 4.45.

As discussed above, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of each of the service-connected disorders at issue, but the medical evidence reflects that those manifestations are not present in this case.  See 38 C.F.R. § 4.1 (2010).

The medical findings do not indicate that the Veteran's right elbow disability causes "marked" interference with employment.  In fact, the June 2007 VA examiner found no significant functional impairment, restrictions, or limitations based upon his right elbow pain.  Additionally, there is no evidence of frequent periods of hospitalization associated with the disability in question.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 

The Board notes, again, that the Veteran was granted TDIU in an October 2010 rating decision.  However, TDIU is granted where all of the Veteran's service connected disabilities are rated less than total, but, jointly prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2010).  Unlike TDIU, decisions regarding increased disability ratings and extraschedular consideration are made on the basis of the severity of each individual disability; here, the Board has determined that the right elbow disability, alone, does not present an exceptional or unusual disability picture warranting referral for extraschedular consideration.

In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, the preponderance of the evidence is against each of the increased rating claims on appeal and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

There must be objective indications of chronic disability, and this includes "signs" in the medical sense of objective evidence perceptible to an examining physician and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3).  A disability is considered chronic if it has existed for six months or more, even if exhibiting intermittent episodes of improvement and worsening throughout that six-month period. 38 C.F.R. § 3.317(a)(4).

Generally, a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

The presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 (2003).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Hearing Loss

The Veteran contends that he entered service with pre-existing bilateral hearing loss which was aggravated by military noise exposure.  

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2010).

The Veteran had a noted pre-service entrance hearing impairment.  The Veteran's service treatment records include two April 2003 enlistment audiograms which revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
5
30
60
50
15
LEFT
0
5
25
50
50
10


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
5
30
60
45
10
LEFT
0
10
30
50
45
10

The Veteran indicated he was exposed to loud noises at his civilian employment.  The examiner noted a hearing deficiency upon examination and a waiver was recommended and approved for enlistment. 

An October 2003 service audiogram revealed pure tone thresholds, in decibels, as follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
30
65
50
20
LEFT
5
10
25
65
55
20

A September 2006 service audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
5
30
60
45
30
LEFT
5
10
35
65
55
15

In a December 2006 report of medical history, the Veteran noted hearing loss and reported he lost three of his low tones.  The examiner noted a September 2006 audiogram with results outside normal limits.  He was evaluated by audiology and given a permanent profile for moderate noise-induced, bilateral hearing loss.

During a June 2007 VA audiology examination, the Veteran reported bilateral hearing loss and a history of military noise exposure from trucks and ammunition used during combat in Baghdad.  He noted that he used hearing protection.  

Objective findings included an audiogram, which revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
Average
RIGHT
5
5
15
45
45
28
LEFT
5
5
15
45
35
25

CNC speech recognition scores were 100 percent bilaterally.  Significantly, the examiner noted there were many false positive responses throughout pure tone testing and constant reinstruction, but the examiner assessed the final results as being valid.  The diagnoses were right hearing within normal limits at 500 to 2000 Hertz, followed by a moderate sensorineural hearing loss at 3000 to 4000 Hertz, and left hearing within normal limits at 500 to 2000 Hertz, followed by a moderate or mild sensorineural hearing loss at 3000 to 4000 Hertz.  

Despite the fact that the findings in the June 2007 VA audiology examination revealed impaired hearing for VA purposes, as the auditory threshold for 3000 and 4000 Hertz were above 40 decibels or greater; the Veteran does not warrant service connection for a bilateral hearing loss disability.  There is no medical evidence to suggest that the Veteran's pre-existing bilateral hearing loss was aggravated by military noise exposure.  In fact, the results from the June 2007 VA audiogram indicate an improvement in his hearing when compared to two April 2003 enlistment audiograms.  

Most critically, the Veteran's essential contention of a nexus between the in-service event and his current hearing loss has been fully investigated as mandated by the Court's decision in Jandreau.  While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  The Veteran, is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to the aggravation of his pre-existing bilateral hearing loss due to military noise exposure is therefore entitled to no weight of probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a bilateral hearing loss must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Respiratory Disorder

A December 2006 MEB examination report noted normal clinical evaluation of the lungs.  

During a June 2007 VA respiratory examination, the Veteran reported he developed symptoms of shortness of breath with exertion and a daily cough upon returning from Iraq in 2006.  He reported a 50 pound weight gain, and stated he was 190 pounds prior to deployment and he was 240 pounds upon returning from deployment.  There was no history of anorexia, asthma, or wheezing.  He also reported chest wall pain associated with deep inspiratory and expiratory efforts with coughing.  There was no reported history of medical evaluation or treatment for these symptoms.  

Physical examination revealed clear lungs and inconsistent, nonspecific tenderness of the sternum, chest wall, and bilateral rib cage compression.  X-rays of the chest revealed an unremarkable cardiovascular silhouette.  The examiner opined that sternal pain symptoms and subjective shortness of breath symptoms may have been exacerbated from "symptom magnification behaviors" and posttraumatic stress disorder.

In a June 2007 VA primary care clinic note, the Veteran complained of a cough and minimal wheeze since he returned from Iraq in 2005.  However, cardiovascular and pulmonary examination revealed no shortness of breath, wheezing, cough, or hemoptysis.  The lungs were negative for rales or rhonchi.  The diagnosis was a cough, and a pulmonary function test (PFT) was ordered to rule out possible asthma.

An August 2007 VA emergency room treatment note documented the Veteran's complaints of a non-productive cough associated with choking or gagging, and chronic chest heaviness which had increased over the previous three weeks.  He indicated the cough and chest heaviness first began after he returned from Iraq, and he questioned whether his cough was related to smoke or gas exposure during his deployment.  However, a PFT was normal, and was only remarkable for some air trapping consistent with obese body habitus.  On physical examination, no wheezes, rhonchi, or crackles were present.  

Here, the Veteran is competent to report the circumstances of his service, but his contention that he has a respiratory disorder, has been investigated and found not corroborated.  His contention of a current disability does not satisfy the current disability prong of a successful service connection claim.    

Stated alternatively, the objective medical evidence of record demonstrated a normal PFT and chest X-rays revealing an unremarkable cardiovascular silhouette.  On examination, there was no shortness of breath or wheezing.  Also, apart from the Veteran's mere assertion that his cough was related to smoke or gas exposure during a deployment to Iraq, there is no evidence to support such an assertion - especially when compared with the June 2007 VA examiner's opinion that the Veteran's subjective shortness of breath symptoms may have been exacerbated from symptom magnification behaviors (i.e., the Veteran is not credible in his report) and posttraumatic stress disorder.  Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has a respiratory disorder.

The Board finds the evidence against the claim to be more probative than the evidence in favor of the claim.  Therefore, the Veteran's claim for service connection for a respiratory condition must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine in not applicable where, as here, the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

An initial rating of 20 percent for left knee degenerative joint disease, to include a post-surgical repair scar, is granted.

An initial compensable rating for a right elbow disability is denied.

Service connection for bilateral hearing loss is denied.

Service connection for a respiratory condition is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


